 1   Brian Scarpelli (pro hac vice)
     bscarpelli@actonline.org
 2   ACT | THE APP ASSOCIATION
 3   1401 K Street NW
     Washington, DC 20005
 4   Telephone: + 1 202 331-2130
     Facsimile: +1 202 331-2130
 5
 6
     Attorney for Amicus Curiae ACT | The App Association
 7
 8
 9
10                       UNITED STATES DISTRICT COURT
11                      NORTHERN DISTRICT OF CALIFORNIA
12                           SAN FRANCISCO DIVISION
13
     INTEL CORPORATION, APPLE INC.,     )   Case No. 3:19-cv-07651-EMC
14                                      )
                      Plaintiff,        )   ACT | THE APP ASSOCIATION’S
15
           v.                           )   CERTIFICATION OF INTERESTED
16                                      )   ENTITIES OR PERSONS
     FORTRESS INVESTMENT GROUP          )   PURSUANT TO L.R. 3-15
17   LLC, FORTRESS CREDIT UNION CO. )
     LLC, UNILOC 2017 LLC, UNILOC USA, )
18   INC., UNILOC LUXEMBOURG            )
     S.A.R.L., VLSI TECHNOLOGY LLC,
19   INVT SPE LLC, INVENTERGY           )   Date: September 16, 2021
     GLOBAL INC., DSS TECHNOLOGY        )   Time: 1:30 p.m.
20   MANAGEMENT, INC., and IXI IP, LLC, )   Judge: The Hon. Edward M. Chen
                                        )
21                    Defendants.       )
22                                      )
                                        )
23                                      )
                                        )
24                                      )
                                        )
25
26
27
28

     ACTIVE 221714190
 1
                                Certification of Interested Parties
 2
              Pursuant to Civil Local Rule 3-15, the undersigned certifies that the following
 3
     listed persons, associations of persons, firms, partnerships, corporations (including
 4
     parent corporations) or other entities (i) have a financial interest in the subject matter
 5
     in controversy or in a party to the proceeding, or (ii) have a non-financial interest in
 6
     that subject matter or in a party that could be substantially affected by the outcome of
 7
     this proceeding:
 8
 9            1. ACT | The App Association: the allegations leveled in the Intel Corporation
10            and Apple, Inc.’s Complaint have serious implications for small businesses that
11            rely on a fair and consistent patent system, and on reasonable patent licensing
12            negotiations and fees. Many of these businesses make up ACT | The App
13            Association’s membership.
14
     ACT | The App Association is a business association with no parent companies or
15
     stock.
16
17
     Dated: June 15, 2021                         ACT | The App Association
18                                                Brian Scarpelli
19
20                                                By: Brian Scarpelli
21                                                Brian Scarpelli
                                                  Attorney for Amicus Curiae
22                                                ACT | The App Association
23
24
25
26
27
28
                                                  1
